department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date m homeowners_association n date p date q city state y road z road dear contact person identification_number contact number fax number employer_identification_number uil number dollar_figure we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues does the applicant who is formed to maintain and insure a private road in q qualify for exemption under sec_501 of the internal_revenue_code facts you m are an unincorporated association your organizing document titled common driveway agreement was entered into on n between the grantor and owners and received for record by the assistant town clerk on p the agreement states that the grantor is the owner of the fee interest in the bed of land constituting the private passageway known as y in q and the owners are all persons with a legal or equitable interest in land abutting and having non- exclusive access on and over the private passway known as y to and from their land and z as you are not the grantor you do not own the road y the agreement states that y constitutes a common accessway abutting lands of owners and the road provides ingress and egress to said lands of grantor and owners the common driveway agreement was formed to declare the following rights and obligations as to the maintenance of y by the grantors and owners each of the owners as well as their guests and emergency vehicles are granted the right to pass over y the owners shall attractively maintain the area of y between z and their property lines when engaged directly or indirectly by owner owner shall prohibit bulldozers and other crawler and cleated machines from unloading onto or traveling on y the finished surface of each driveway shall blend with y to properly protect the road the cost of maintaining the entire length of y and any existing drainage facilities therein shall be borne pro_rata by each grantor and owner emergency repairs for any condition within y which prohibits access to the abutting lots may be made by a majority of available owners if a reasonable attempt to contact all owners has been made owners shall decide when and what repairs and maintenance are necessary and desirable to maintain y the cost of performing maintenance and or repair work shall be borne proportionally by each owner necessary legal action may be taken to collect the amount owed if an owner refuses or fails to pay his or her share of the cost expenditures_for capital improvements shall by made only upon the unanimous consent of all owners expenses related to the construction repair or maintenance of any residence on a single parcel is the sole responsibility of the owner of the parcel the owner is responsible for restoring y to its condition prior to the activity each owner covenants and agrees to ensure that comprehensive liability insurance on y is in full force and effect at all times the easements and rights and obligations set forth are perpetual and shall run with the land and bind the owners and their respective heirs successors administration and assigns the owners covenant and agree to maintain a checking account for payment of expenses related to the agreement the amount of each periodic deposit into the checking account shall be decided by the owners your organization is made up of eight owners two of which are the grantors one of the grantors is also an officer of your organization you did not include a narrative description of your activities with form_1024 in form_1024 you indicated that you are self funded and the financial data shows that your only revenue is from gross dues and assessments of members an attached itemized list of expenses indicates that your funds are used for liability insurance road maintenance and snow removal your letter dated date states that you are requesting tax exemption in order to have a checking account to accumulate the funds paid annually by homeowners to be used for the maintenance and insurance of the road the homeowners live on and share use of you stated that the town in which you live in q does not own or maintain the road you stated in a telephone conversation on date that y is a dead end road and that the owners’ homes are along the road you stated that the road is open to the public your letter dated date confirms that the road is not gated and is open to the public law code sec_501 provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes income_tax regulations sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if the common good and general welfare of the people of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements it is primarily engaged in promoting in some way in revrul_72_102 1972_1_cb_149 an organization formed to preserve the appearance of a housing development and to maintain streets sidewalks and common areas for use of the residents in the development was determined to qualify for exemption under sec_501 of the internal_revenue_code the organization described in revrul_72_102 owned the common green areas streets and sidewalks that it maintained revrul_74_99 1974_1_cb_131 describes the circumstances in which a homeowners’ association may qualify for exemption under sec_501 of the internal_revenue_code the ruling states that three elements must be satisfied it must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_75_199 1975_1_cb_160 describes a nonprofit organization that restricts its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provides sick benefits to members and death_benefits to their beneficiaries the organization's income is derived principally from membership dues it was determined that the organization is not exempt under sec_501 of the internal_revenue_code revrul_80_63 1980_1_cb_116 clarifies revrul_74_99 1974_1_cb_131 provides answers to specific questions as to whether the conduct of certain activities will affect the exempt status under sec_501 of the internal_revenue_code of otherwise qualifying homeowners’ associations the ruling states that it the term community does not embrace a minimum area or a certain number of homeowners a homeowners’ association may not receive an exemption if that is not a community and it restricts the use of its recreational facilities to only members of the association it represents an area an affiliated recreational organization operated totally separate from the homeowners’ association may be exempt so long as there is no benefit flowing back to any member and a homeowners’ association cannot own and maintain parking for the sole use of ties members if it is not a community application of law based upon the information submitted you are not like the organization in revrul_72_102 you were formed to maintain a road owned by the grantor and not by the organization your activities are therefore for the benefit of the grantor and owners as defined in your organizing document and not for the community as a whole furthermore you are not like the organization in revrul_74_99 you were formed to maintain a road that is owned by the grantor not by the organization in addition your organizing document states that the road you were formed to maintain is a private road and that each of the owners as well as their guests and emergency vehicles are granted the right to pass over the road your organizing document does not state that the road is for_the_use_of the public your organization was therefore formed to benefit the owners and any benefit to the community as a whole is minor and incidental and eight owners and one of the two grantors is also an officer of your organization as defined in revrul_80_63 and revrul_74_99 you do not meet the requirements for a community the organization therefore is not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code in addition your organization is made up of two grantors based on the information given you are like the organization in revrul_75_199 1975_1_cb_131 your membership is limited to the grantor and owners as defined in your organizing document your only income is from member dues an organization of the type described in the ruling is essentially a mutual self-interest type of organization its income is used to provide direct economic benefits to members and any benefit to the larger community is minor and incidental where the benefit from an organization is limited to that organization’s members except for some minor and incidental benefit to the community as a whole the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code applicant’s position your letters dated date and date outline your position with regard to your qualification for tax exemption under sec_501 of the internal_revenue_code you stated in your letter dated date that the road is for the common good and general welfare to the community you stated that the road is used not only by owners but also by neighbors who visit the residents family who visit providers of services delivery services and utility maintainers you stated that a well kept safe road would be for the good of all including others who travel on it from time to time who you do not know in your letter dated date you expanded on the benefit for the common good and general welfare to the community by stating that the road is not gated and is accessible to all community members you stated that non members frequently drive or walk on the road at their free will service’s response to applicant's position your letters dated date and date assert that you meet the requirements of sec_501 of the internal_revenue_code because you are operated exclusively for the common good and general welfare to the community based on the is our position that you are not operated exclusively for the promotion information submitted it of common good and general welfare of the community and as a result tax exemption under sec_501 is precluded ‘ like the organization in revrul_75_199 1975_1_cb_131 that did not qualify for exemption under code sec_501 the benefits derived from your activities are limited to your members except for some minor and incidental benefit to visitors and the public as a whole revrul_72_102 1972_1_cb_149 revrul_74_99 1974_1_cb_131 and revrul_80_63 1980_1_cb_116 are applicable to organizations that are comprised of individuals owning homes in a particular area defined as a community you are not like the organizations described in these rulings your organization was formed to maintain a privately owned road that does not meet the definition of community these rulings are not applicable in determining your exempt status under sec_501 of the internal_revenue_code conclusion based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the internal_revenue_code based on the facts you have provided in your application_for recognition of exemption we are not able to conclude that you are organized and operated exclusively for the promotion of social welfare accordingly you do not qualify for exemption under sec_501 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters if please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
